Citation Nr: 0017923	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for post-operative residuals of recurrent dislocation of the 
left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's left shoulder disability is manifested by 
subjective complaints of constant pain aggravated by rotation 
or abduction, stiffness in the joint, and intermittent 
swelling; objective evidence of passive forward flexion 
limited to 110 degrees by pain and passive abduction limited 
to 40 degrees by pain, and tenderness to palpation along the 
lateral clavicle and anterior joint line; and X-ray evidence 
of an old fracture of the left clavicle without other 
abnormality.  There is no objective evidence of swelling, 
redness, or inflammation.     


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for post-operative residuals of recurrent dislocation of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally established service connection for post-
operative residuals of recurrent dislocation of the left 
shoulder in a December 1964 rating decision.  At that time, 
it assigned a 10 percent disability rating.  That rating was 
subsequently continued despite the veteran's intermittent 
claims for an increase.  

In May 1998, the veteran submitted a claim for an increased 
rating.  He related that the shoulder hurt all the time.  He 
woke up if he rolled over on the shoulder in his sleep.  He 
took aspirin and tried to live with the pain.  

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in August 1998.  The examiner 
indicated that he reviewed the veteran's claims folder for 
the examination.  He also noted the previous left shoulder 
injury, dislocations, and treatment.  The veteran related 
that the shoulder had gotten worse in the last few years.  He 
was unable to perform activities that required abduction or 
external rotation of the shoulder.  He had pain almost every 
day, as well as stiffness in the joint.  He denied having any 
swelling, heat, redness, or dislocation.  The veteran had 
flare-ups of symptoms when he engaged in activities that 
involved abduction or rotation.  Symptoms were alleviated 
when he stopped those activities.  The examiner indicated 
that the veteran was right-handed.  He was able to dress and 
undress himself.  Examination of the left shoulder was 
negative for swelling, redness, or inflammation.  There was 
tenderness to palpation over the lateral one-third of the 
clavicle and the anterior joint line.  Testing passive range 
of motion revealed forward flexion to 110 degrees and 
abduction to 40 degrees.  Motion on each maneuver was limited 
by pain.  In addition, there was internal and external 
rotation from 0 to 60 degrees with crepitus.  The diagnosis 
was residuals of surgery on the left shoulder.  X-rays of the 
left shoulder showed an old fracture of the left clavicle 
without other acute abnormality. 

In a December 1998 rating decision, the RO increased the left 
shoulder disability evaluation to 20 percent.  The veteran 
timely appealed that decision.  

In his March 1999 substantive appeal, the veteran asserted 
that his left arm motion was limited to less than shoulder 
height.  Some days he could not move the arm at all.  In 
addition, the shoulder swelled three or four times a month 
for a couple of days at a time.  The swelling was associated 
with the weather.  When the swelling occurred, overhead work 
was impossible.  The veteran related that he had learned to 
live with the constant pain.  He dressed very slowly.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left shoulder disability is evaluated as 20 
percent disabling under Diagnostic Code (Code) 5201, 
limitation of arm motion.  38 C.F.R. § 4.71a.  The evidence 
shows that the veteran is right-hand dominant.  Under Code 
5201, a 20 percent rating is assigned for the non-dominant 
arm when motion is limited up to midway between the side and 
the shoulder level.  A maximum schedular rating of 30 percent 
is in order if arm motion is limited to 25 degrees from the 
side.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board notes that there are other diagnostic codes for 
evaluation of shoulder and arm disability that provide for 
disability ratings greater than 20 percent for the non-
dominant arm.  However, in this case, there is no evidence of 
ankylosis of the scapulohumeral articulation to warrant 
evaluation under Code 5200.  In addition, there is no 
evidence of flail shoulder, false flail joint, or fibrous 
union of the humerus to warrant a rating greater than 20 
percent under Code 5202.  Therefore, the Board finds that the 
veteran's left shoulder disability is most appropriately 
evaluated under Code 5201.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

In this case, the August 1998 VA examination shows passive 
forward flexion to 110 degrees and passive abduction to 40 
degrees, both maneuvers limited by pain.  See 38 C.F.R. § 
4.71, Plate I (normal ranges of motion at the shoulder).  
Although the veteran clearly has limitation of left arm 
motion, the disability picture does not more nearly 
approximate the criteria for a 30 percent rating under Code 
5201, even considering the effect of pain on range of motion.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

As to the other factors affecting functional loss, the 
veteran subjectively complains of joint stiffness and 
constant left shoulder pain aggravated by activities 
involving rotation and abduction.  In his March 1999 
substantive appeal, he alleged that he had left shoulder 
swelling three or four times a month.  However, the VA 
examination report shows that the veteran denied any swelling 
in the shoulder.  In addition, the report is significant only 
for tenderness to palpation about the shoulder joint and 
clavicle.  There is no objective evidence of swelling, 
redness, or inflammation.  The veteran is able to undress and 
dress himself, though he asserts that he does this very 
slowly.  Considering this evidence, the Board finds no 
functional loss that would warrant compensation in addition 
to the schedular evaluation under Code 5201.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against awarding a disability rating greater than 20 percent 
for post-operative residuals of recurrent dislocation of the 
left shoulder.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5201.       

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.



ORDER

Entitlement to a disability rating greater than 20 percent 
for post-operative residuals of recurrent dislocation of the 
left shoulder is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

